Case: 09-11051       Document: 00511207928          Page: 1    Date Filed: 08/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2010
                                       No. 09-11051
                                                                            Lyle W. Cayce
                                                                                 Clerk



J. MARK JONES,

                                                   Plaintiff-Appellant,

versus

CVS PHARMACY, INC.,

                                                   Defendant-Appellee.




                    Appeal from the United States District Court
                         for the Northern District of Texas
                                 No. 3:07-CV-1383




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*


       Mark Jones sued CVS Pharmacy, Inc., under title VII of the Civil Rights
Act of 1964, for retaliation and for other claims not relevant to this appeal.
Jones appeals a summary judgment that was granted to the company on the


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-11051    Document: 00511207928    Page: 2   Date Filed: 08/18/2010

                                  No. 09-11051

ground that Jones had not shown a causal link between the protected activity
(reporting the sexual advances of former supervisors) and any adverse employ-
ment actions, including, ultimately, termination.
      We have read the briefs and pertinent portions of the record and have re-
viewed the applicable law. After hearing oral argument, we conclude there is no
reversible error. As the district court determined, the company provided legiti-
mate justifications for its actions, taken in large part because of Jones’s many
incidents of misconduct and inadequate performance. Jones failed to offer evi-
dence creating a genuine issue of material fact as to whether his former employ-
er’s justifications were pretextual.
      The judgment is AFFIRMED.




                                       2